Dear Ms. Norris:
We are in receipt of your request for an expedited opinion regarding a proposition election in St. Mary Parish. Your letter states that the St. Mary Parish Water and Sewer Commission No. 5 notified you of a proposition election (tax issue) scheduled for the November 15, 1997 general election. Thereafter, you requested a copy of the boundaries of the district from the Parish Council, and received a copy of ordinance no. 1346, effective September 1, 1997, setting forth the present boundaries of the St. Mary Parish Water and Sewer Commission No. 5 district. However, on October 9, 1997, you received a proposed ordinance from the Parish Council, proposing to amend the boundaries of the district in question, which proposed ordinance is scheduled to be voted on by the council on November 12, 1997 (after absentee voting and just 3 days prior to the election). Therefore, you have requested our opinion on the following question:
           Which boundaries are in effect for the November 15, 1997 proposition election for the St. Mary Parish Water and Sewer Commission No. 5 district, (1) those set by ordinance no. 1346, effective September 1, 1997, or (2) those proposed by the ordinance scheduled to be voted on by the council on November 12, 1997, assuming the ordinance is approved in accordance with law?
In accordance with Chapter 6-A. Bond, Debt and Tax Elections in the Louisiana Election Code, notice of the election shall be given and include a list of precincts where the proposition will be voted on and an indication for each precinct as to whether or not all registered voters in the precinct will be eligible to vote on the proposition. (R.S. 18:1285). The registrar of voters is required to furnish to the election commissioners appointed to hold the election with the precinct register for each precinct or polling place, so that all qualified electors of the political subdivision ordering the election are entitled to vote on the proposition. (R.S. 18:1290). The precinct register is required to be requested before each election, which contains both the official list of voters and the inactive list of voters. (R.S.18:152 (C)(2)). Additionally, LSA-R.S. 18:532.1(E) provides:
           E.(1) A precinct shall not be changed, and no precinct shall be established or altered in any way as a result of annexation, alphabetical division by voter surname, or otherwise, during the period commencing on the date the qualifying period opens and ending on the date of the general election.
             (2) For an election which is exclusively for bonds, taxes, and other propositions or questions and for no other kind of election, a precinct shall not be changed during the period commencing on the forty-sixth*
day prior to the election and ending on the date of the election.
             (3) No precinct change that is made prior to the date the qualifying period opens or, in the case of an election exclusively for bonds, taxes, and other propositions or questions, prior to the forty-sixth day before the election shall become effective for those elections, respectively, unless the information required in Subsection A herein, including a statement of no objection to the change from the United States attorney general is received by the secretary of state prior to the date the qualifying period opens or prior to the forty-sixth day before the election, as the case may be.
Section 5 of the Voting Rights Act of 1965, as amended, 42 U.S.C. § 1973c, prohibits the enforcement in any jurisdiction covered by the act of any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting different from that in force or effect on the date used to determine coverage (November 1, 1964), until either the jurisdiction obtains judicial or administrative preclearance. Louisiana is a covered jurisdiction under the act. "A voting change in a covered jurisdiction `will not be effective as la[w] until and unless cleared' pursuant to one of these two methods.Connor v. Waller, 421 U.S. 656, 95 S. Ct. 2003, 44 L. Ed. 2d 486
(1975) (per curiam)." Clark v. Roemer, 500 U.S. 646, 651,111 S. Ct. 2096, 2101, 114 L. Ed. 2d 691 (1991). Examples of changes affecting voting include, but are not limited to "[a]ny change in the boundaries of voting precincts or in the location of polling places." See, 28 C.F.R. Ch. 1 (7-1-92 Edition), § 51.13.
Your letter does not indicate whether the boundaries set by ordinance no. 1346, effective September 1, 1997, have received approval under Section 5 of the Voting Rights Act. Therefore, our opinion, in general, is that only the effective (i.e., legally adopted by the council) and legally enforceable (i.e., "precleared") boundaries for the district may be used to conduct the proposition election. Further, only those precleared precinct boundaries existing before the forty-sixth day prior to the election may be used in conducting the election, as no precincts may be changed during the period commencing on the forty-sixth day prior to the election and ending on the date of the election in a bond or tax election.
We hope this opinion addresses your concerns. If we can be of further assistance, please advise.
Yours very truly,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr
cc:  Hon. Jerry M. Fowler Hon. W. Fox McKeithen
* NOTE: The word "forty-sixth" in R.S. 18:532. 1(E)(2) is asit appears in Acts 1988, No. 329, § 1; the word "forty-fifth"is used in Acts 1988, § 1 and in prior law.